Burch, J.
(concurring) : In the case of Schippel v. Norton, 38 Kan. 567, 16 Pac. 804, special findings of fact on which judgment was entered for the defendant read as follows:
“12. Before making and verifying said complaint, did defendant make a statement of the facts of the case, as then known by him, to the county attorney, John G. Spivey? A. Yes.
“13. Was such statement substantially full and correct? A. Yes.
“17. Did the county attorney, upon being informed of the facts as then understood by Mr. Schippel, advise Mr. Schippel that John I. Norton, Wright Norton and Alonzo Wagstaff were guilty of a criminal trespass, and liable to such prosecution as was instituted against them’ A. Yes.” (pp. 568, 569.)
In the opinion the court said:
“We think it is a good defense to an action for malicious prosecution, that the defendant, before commencing the alleged malicious prosecution, it being a criminal prosecution, presented the matter to the county attorney, fairly stating to him all the facts, and then in good faith followed the advice of the county attorney. Such a thing completely rebuts the allegation of the plaintiff that there was a want of probable cause for commencing the prosecution, and it of itself shows probable cause.” (p. 570.)
Authorities were cited in support of this declaration of principle. Among them was the case of Laughlin v. Clawson, 27 Pa. St. 328. A portion of the opinion reads:
“If the officers of the state, who are appointed on account of their legal learning, consider that a given state of facts is sufficient evidence of probable cause, how can the private citizen be said to be in fault in acting upon such facts, and how can the state condemn him to damages for so doing? To decide so is to use the machinery of government as a trap to ensnare those who trust in government for such matters, and who ought to trust in it. If such officers make a mistake, it is an error of government itself, and government cannot allow the citizen to suffer for his trust in its proper functionaries.” (p. 330.)
It may be that in the Schippel case, the facts as known to Schippel when he presented them to the county attorney were all the facts. In the Pennsylvania case, the question of the ex-' tent of the informant’s inquiry was not an issue. It is fair to assume, however, that the statement of principle in the Schippel case was based on the findings of fact. The Pennsylvania *372case was pat authority for the statement so interpreted, and the result is, the Schippel case very nearly committed this court, after careful consideration of the subject, to the doctrine that advice of the state’s law officer on a given set of facts will protect a prosecuting witness,- whether or not he might, by searching, have found out more.
The Schippel case was decided in 1888. In 1897, the case of Railroad Co. v. Brown, 57 Kan. 785, 48 Pac. 31, was decided, and for the first time the addition, “diligent effort to acquire information,” was inserted. The decision wqs expressly rested on another ground, and discussion of the addition was entirely obiter. The only authority cited for the addition was the case of Clark v. Baldwin, 25 Kan. 120. In that case the sole question was whether or not the prosecuting witness fully and fairly stated to counsel what information he had. In the brief for Baldwin occurs the following:
“Legal advice to be available as a defense in a case like this must have been given after a full and fair statement of all the facts of which the prosecutor had knowledge, or that he might have ascertained by reasonable diligence . . .” (Clark v. Baldwin, 25 Kan. 120, 125.)
The court, however, did not mention the subject, and so the citation in the Brown case is to a brief, and not to an opinion of the court.
In 1910, the case of Drake v. Vickery, 81 Kan. 519, 106 Pac. 290, was decided. In the opinion it was said advice of -counsel will absolve only where all the facts known to the informant, and all which he could learn by diligent effort, are laid before counsel, and the Brown case was cited as authority. No question of effort or lack of effort to ascertain facts in addition to those disclosed to counsel, was involved. Vickery was a landlord who had trouble with his tenant, Drake. Vickery presented to counsel the terms of the lease. He did not present to counsel an oral modification of the lease, which Drake proved in the action for malicious prosecution.
The result is, there is no authoritative declaration of this court approving the “diligent-effort” doctrine. Leaving the Schippel case entirely at one side, and considering the subject from the standpoint of principle, I favor the third rule stated by Mr. Justice Marshall. I regard the quotation already made from the Pennsylvania case as pertinent, and I *373regard the following quotation from an opinion of the supreme court of Wisconsin as entirely sound:
“The real basis for the doctrine that the advice of counsel under the circumstances stated stands for probable cause is that it covers the subject of whether the statement made is sufficient without further investigation as to the facts. Counsel is supposed to pass upon that question, and his advice honestly given and honestly acted upon to preclude any successful claims of negligence or imprudence on the part of the prosecutor. . . .” (King v. Apple River Power Co., 131 Wis. 575, 583.)
Mason, J., and Porter, J., concur with Justice Burch.